                Case: 20-5529        Document: 1       Filed: 05/20/2020      Page: 1




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: May 20, 2020


Mr. Benjamin Edward Henry Bradley
F.C.I. Milan
P.O. Box 1000
Milan, MI 48160

Mr. Cecil Woods VanDevender
Office of the U.S. Attorney
110 Ninth Avenue, S., Suite A-961
Nashville, TN 37203

                     Re: Case No. 20-5529, Benjamin Bradley v. USA
                         Originating Case No. : 3:19-cv-00643 : 3:15-cr-00037-2

Dear Mr. Bradley and Counsel:

   This appeal has been docketed as case number 20-5529 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court.

    A review of the District Court docket indicates your motion for leave to proceed on appeal in
forma pauperis is pending in that court. If the district court denies your motion, in whole or in
part, you have thirty (30) days from the date of that denial to either pay the appellate filing fee,
or renew the in forma pauperis motion. If you choose to pay the $505.00 fee (or the amount
stated by the district court), it must be submitted to the U.S. District Court. If you are
dissatisfied with the district court's ruling on your motion and you choose to file the motion for
leave to proceed on appeal in forma pauperis, that motion and an accompanying financial
affidavit must be submitted to this court, the United States Court of Appeals for the Sixth Circuit.

   For this appeal to proceed, the district court or this court must issue a certificate of
appealability (COA) stating at least one issue for review. If the district court has denied the
COA as to some or all issues, this court will review all issues rejected by the district court. You
do not need to take any further action for this review to occur. However, if you choose to do so,
you may submit one signed motion to grant a COA with this court, stating the issues for review
and why this court should review them. If that is your choice, please do so as soon as
possible. 6th Cir. R. 22(a).



  Case 3:15-cr-00037 Document 1252 Filed 05/20/20 Page 1 of 3 PageID #: 5496
                Case: 20-5529       Document: 1       Filed: 05/20/2020      Page: 2



   This court's review may take several months. If both the district court and this court deny a
certificate of appealability as to all issues, the appeal cannot proceed and will be closed. 28
U.S.C. § 2253(c).

                                                 Sincerely yours,

                                                 s/Robin L. Johnson
                                                 Case Manager
                                                 Direct Dial No. 513-564-7039


Enclosure




  Case 3:15-cr-00037 Document 1252 Filed 05/20/20 Page 2 of 3 PageID #: 5497
                Case: 20-5529         Document: 1   Filed: 05/20/2020   Page: 3



                OFFICIAL COURT OF APPEALS CAPTION FOR 20-5529




BENJAMIN EDWARD HENRY BRADLEY

             Petitioner - Appellant

v.

UNITED STATES OF AMERICA

             Respondent - Appellee




     Case 3:15-cr-00037 Document 1252 Filed 05/20/20 Page 3 of 3 PageID #: 5498
